USCA11 Case: 19-11330        Date Filed: 02/03/2022     Page: 1 of 22




                                                  [PUBLISH]
                               In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                            No. 19-11330
                     ____________________

ROBERTO HUNG CAVALIERI,
individually and on behalf of all others similarly situated,
SERGIO ENRIQUE ISEA,
                                                Plaintiffs-Appellants,
versus
AVIOR AIRLINES C.A.,
a Venezuelan company,


                                                Defendant-Appellee.
USCA11 Case: 19-11330       Date Filed: 02/03/2022     Page: 2 of 22




2                      Opinion of the Court                19-11330




                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:17-cv-22010-FAM
                    ____________________

Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Plaintiffs Roberto Hung Cavalieri and Sergio Enrique Isea
were passengers on airline flights operated by Defendant Avior Air-
lines, C.A. They brought this putative class action alleging that De-
fendant breached its Contract of Carriage by requiring passengers
to pay a fee not disclosed in the Contract of Carriage. Passengers
had to pay this additional fee, an $80 “Exit Fee,” before they were
allowed to board their departing flights from Miami to Venezuela.
The district court dismissed Plaintiffs’ claim, concluding that the
Airline Deregulation Act (ADA) preempted Plaintiffs’ breach of
contract claim because it related to the price of the airline ticket
and the ADA’s preemption provision identifies actions relating to
price as preempted. After careful review, we reverse the district
court and remand for further proceedings. Plaintiffs’ breach of con-
tract claim seeks merely to enforce the parties’ private agreements
regarding the cost of passage and does not invoke state laws or reg-
ulations to alter the agreed-upon price. Accordingly, this breach of
USCA11 Case: 19-11330         Date Filed: 02/03/2022     Page: 3 of 22




19-11330                Opinion of the Court                          3




contract action falls within the category of cases protected from
preemption by the Supreme Court’s decision in American Airlines,
Inc. v. Wolens, 513 U.S. 219 (1995).
                        I.      BACKGROUND
        As alleged in Plaintiffs’ second amended complaint, Plaintiffs
purchased tickets for Defendant’s commercial flights from Miami
International Airport to Venezuela, entering into a contract with
Defendant, the terms of which are reflected in Defendant’s Con-
tract of Carriage and the issued tickets. Plaintiff Hung purchased
his ticket through Expedia.com for the “contract price of $775.50.”
The itinerary and receipt attached to the second amended com-
plaint indicated that the price “include[d] taxes [and] fees.” Plaintiff
Isea purchased his ticket through a travel agent but did not allege
the price paid or attach a ticket or receipt to the second amended
complaint. Plaintiffs allege that their ticket price reflected the
“fully-paid contract” and that Defendant failed to sufficiently dis-
close any other fees required for passage. However, when check-
ing in for their flights at the airport, Defendant informed Plaintiffs
that they had to pay an additional $80 “Exit Fee” before being al-
lowed to board their flights.
       Plaintiffs deemed the Exit Fee “extra-contractual” and filed
a single-count, breach of contract putative class action against De-
fendant in the United States District Court for the Southern District
of Florida. Plaintiffs contended that by requiring them, and other
USCA11 Case: 19-11330            Date Filed: 02/03/2022         Page: 4 of 22




4                          Opinion of the Court                      19-11330




ticketed passengers, to pay an additional $80 charge in order to
board their ticketed flights, Defendant breached its contracts with
Plaintiffs and its other passengers—specifically the price terms set
forth on their tickets as authorized by Defendant’s Contract of Car-
riage.
       Defendant filed a motion to dismiss Plaintiffs’ second
amended complaint.1 Defendant raised at least five grounds for
dismissal, including that Plaintiffs failed to state a plausible breach
of contract claim. Defendant argued that Plaintiffs failed to disclose
the entire contract, which it maintained included terms on its web-
site that permitted charging of the “Exit Fee.” Defendant also as-
serted that the ADA preempted Plaintiffs’ breach of contract claim
because it constituted an improper attempt to regulate air carrier
pricing in contravention of the ADA.


1 The district court granted Plaintiffs’ leave to amend following its grant of
Defendant’s motion to dismiss Plaintiffs’ first amended complaint for failure
to state a claim, among other reasons. The court concluded that Plaintiffs’
first amended complaint failed to allege what contract terms had been
breached by Defendant’s alleged actions because the Contract of Carriage
lacked defined terms regarding the price paid by passengers in exchange for
transportation services. Plaintiffs amended their complaint to allege that the
contract between passengers and Defendant included the terms in the Con-
tract of Carriage and the ticket validly issued pursuant to the Contract of Car-
riage.
USCA11 Case: 19-11330        Date Filed: 02/03/2022      Page: 5 of 22




19-11330                Opinion of the Court                         5




        The magistrate judge issued a report and recommendation
ruling only on Defendant’s ADA preemption argument. The mag-
istrate judge found Plaintiffs’ state law breach of contract claim
preempted by the ADA and not excepted under the Supreme
Court’s decision in Wolens. Wolens excepted from preemption a
breach of contract claim stemming from the terms of a frequent
flier program because the allegedly breached terms arose from a
self-imposed undertaking, rather than state-imposed obligations.
Wolens, 513 U.S. at 228–29. The magistrate judge concluded that
Plaintiffs’ claim was related to prices, routes, and services, which is
the province of the Act. Relying on the Ninth Circuit’s decision in
Sanchez v. Aerovias De Mexico, S.A. De C.V., 590 F.3d 1027 (9th
Cir. 2010), the magistrate judge further found that Wolens did not
except Plaintiffs’ claim from preemption because Plaintiffs’ second
amended complaint failed to identify a voluntary contractual un-
dertaking that created an obligation to disclose the Exit Fee. Ac-
cordingly, the magistrate judge recommended that Plaintiffs’ claim
be dismissed with prejudice.
       The district court adopted the magistrate judge’s report and
recommendation. The district court found Plaintiffs’ claim alleg-
ing breach of contract by Defendant’s imposition of additional un-
disclosed fees preempted by the ADA, and not subject to a Wolens
exception, “because by its very terms the airline ticket receipt refers
to the price of the airline ticket.” The district court concluded,
USCA11 Case: 19-11330           Date Filed: 02/03/2022   Page: 6 of 22




6                       Opinion of the Court                 19-11330




“[u]nlike in Wolens, where the Supreme Court excepted the
breach of contract stemming from the frequent flier program, the
express terms of the violated provision in this case expressly relate
to pricing, and the claim is therefore, preempted.” The district
court rejected Plaintiffs’ argument that the preemption doctrine
permits breach of contract actions relating to price when there is
no attempt to enforce a state law or regulation to alter the agreed-
upon price, as “inconsistent with the Act, which was enacted to
foster competition among airlines.” The district court dismissed
Plaintiffs’ case with prejudice because Plaintiffs were “unable to
amend their complaint in a manner that would avoid . . . preemp-
tion.”
                          II.      DISCUSSION
       Plaintiffs appeal the district court’s dismissal of their second
amended complaint, arguing that Wolens protects their breach of
contract claim from preemption by the Airline Deregulation Act.
Defendant maintains that dismissal should be affirmed on preemp-
tion grounds, or alternatively, on the ground that Plaintiffs failed
to state a plausible breach of contract claim. First, we discuss
whether the parties are diverse citizens sufficient for the purpose of
establishing jurisdiction. Next, we turn to the issue of preemption.
Lastly, we address Defendant’s argument that Plaintiffs’ cause of
action was not sufficiently pled.
       A.     Standard of Review
USCA11 Case: 19-11330         Date Filed: 02/03/2022      Page: 7 of 22




19-11330                Opinion of the Court                           7




        “We review preemption determinations de novo.” Bailey v.
Rocky Mountain Holdings, LLC, 889 F.3d 1259, 1266 (11th Cir.
2018). We review the district court’s ruling on Defendant’s motion
to dismiss de novo, accepting the allegations in Plaintiffs’ second
amended complaint as true and construing them in the light most
favorable to Plaintiffs. Isaiah v. JPMorgan Chase Bank, 960 F.3d
1296, 1301–02 (11th Cir. 2020). “To survive a Rule 12(b)(6) motion
to dismiss, a complaint must plead ‘enough facts to state a claim to
relief that is plausible on its face.’” Ray v. Spirit Airlines, Inc., 836
F.3d 1340, 1347–48 (11th Cir. 2016) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility
when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
        B. Plaintiffs Have Sufficiently Alleged Diversity Between
    the Unnamed Putative Class Members and the Defendants
        The parties were asked to discuss whether the Plaintiffs suf-
ficiently alleged minimal diversity for the purpose of establishing
jurisdiction. “A federal court not only has the power but also the
obligation at any time to inquire into jurisdiction whenever the
possibility that jurisdiction does not exist arises.” Johansen v. Com-
bustion Eng’g, Inc., 170 F.3d 1320, 1328 n.4 (11th Cir. 1999). And
we review jurisdictional issues de novo. In re Walker, 515 F.3d
1204, 1210 (11th Cir. 2008).
USCA11 Case: 19-11330         Date Filed: 02/03/2022      Page: 8 of 22




8                       Opinion of the Court                   19-11330




       Plaintiffs alleged in their second amended complaint that “as
a national class at least one class member (as well as the Plaintiffs)
belong to a different state than that of the Airline[.]” Plaintiffs de-
fined their national class as “all persons that Avior charged an Exit
Fee, from five years prior to the filing of the initial complaint
through the earlier of: (i) the date, if any, Avior changes its contract
to expressly include Exit Fees; and (ii) the date of class certifica-
tion.” Both Plaintiffs Cavalieri and Isea are citizens of Venezuela
but Isea is additionally a legal permanent resident of the United
States domiciled in Florida. Defendant Avior is a Venezuelan air-
line with its principal place of business in Venezuela.
       Plaintiffs alleged that the parties are minimally diverse under
the Class Action Fairness Act (CAFA), codified as 28 U.S.C. §
1332(d). Plaintiffs alleged that they established jurisdiction under
28 U.S.C. § 1332(d)(2)(C) because they satisfy the requirement
therein that “any member of a class of plaintiffs is a citizen of a State
and any defendant is a foreign state or a citizen or subject of a for-
eign state.” CAFA also requires that the class action concern an
amount in controversy in excess of $5 million and comprise at least
100 class members. 28 U.S.C. § 1332(d)(5)–(6).
       Plaintiffs argued that they meet diversity jurisdiction under
28 U.S.C. § 1332(d) because one of the Plaintiffs, Isea, is effectively
“deemed a citizen” for diversity purposes. Indeed, Congress pro-
vided in its 1988 amendment to § 1332(a) that “an alien admitted to
USCA11 Case: 19-11330        Date Filed: 02/03/2022     Page: 9 of 22




19-11330               Opinion of the Court                         9




the United States for permanent residence shall be deemed a citizen
of the State in which such alien is domiciled.” Pub. L. No. 100-702,
§ 203, 102 Stat. 4646 (1988). We applied the statute accordingly in
Foy v. Schantz, Schatzman & Aaronson, P.A., 108 F.3d 1347 (11th
Cir. 1997). However, the “deemed a citizen” language upon which
we relied in Foy—which we decided in 1997—comes from an ear-
lier version of § 1332(a); in 2011, Congress removed this language
from the statute as part of the Federal Courts Jurisdiction and
Venue Clarification Act. See Pub. L. No. 112-63, § 101, 125 Stat.
758 (2011). Under the current version of § 1332(a), a foreign citizen
admitted to the United States for permanent residence is not a “cit-
izen[] of a State,” but rather a “citizen[] or subject[] of a foreign
state.” 28 U.S.C. § 1332(a)(2). Under the amended version of the
statute, there is no diversity between citizens of a foreign state.
Tagger v. Strauss Grp. Ltd., 951 F.3d 124, 125, 127 (2d Cir. 2020)
(per curiam) (holding that the amended version “does not confer
diversity jurisdiction where a permanent resident alien sues a non-
resident alien” and “federal courts do not have diversity jurisdiction
over lawsuits between two foreign parties”). As a result of this
change in statutory law, Foy no longer controls. See United States
v. Gallo, 195 F.3d 1278, 1284 (11th Cir. 1999) (“As a rule, our prior
precedent is no longer binding once it has been substantially un-
dermined or overruled by . . . a change in statutory law . . .”).
Given the language of the 2011 amendment, there is no diversity
of citizenship under the current version of § 1332(a) between the
USCA11 Case: 19-11330          Date Filed: 02/03/2022       Page: 10 of 22




10                       Opinion of the Court                    19-11330




named Plaintiffs and the Defendant, neither of whom are United
States citizens.
         Although Plaintiffs also alleged that “at least one class mem-
ber . . . belong[ed] to a different state than that of the airline,” the
second amended complaint was defective in that it still alleged that
the named Plaintiffs belong to a state for diversity purposes—
which they do not because of the removal of the “deemed a citi-
zen” language from § 1332(a). To cure this defect, the Plaintiffs
filed a renewed motion before this court to amend its second
amended complaint under 28 U.S.C. § 1653, which we granted. 2
        The Plaintiffs’ motion to amend explained that its second
amended complaint had made the alternative argument that they
establish minimal diversity under CAFA. The third amended com-
plaint, which Plaintiffs will file in the district court on remand, will
amend paragraph 18 of Plaintiffs’ second amended complaint to
now read: “as a national class at least one unnamed class member
is a U.S. citizen and resident and, thus, is diverse from Avior, a Ven-
ezuelan airline[.]” This amended language removes any allegation
that the named Plaintiffs are diverse from the Defendants, as they
are not, instead relying solely on the unnamed class members to
establish jurisdiction under CAFA. Defendant’s response to


2Section 1653 provides that “[d]effective allegations of jurisdiction may be
amended . . . in the trial or appellate courts.”
USCA11 Case: 19-11330            Date Filed: 02/03/2022         Page: 11 of 22




19-11330                   Opinion of the Court                               11




Plaintiffs’ renewed motion to amend3 raised the question of
whether the new allegations are sufficient to establish minimal di-
versity under CAFA. We find that they are.
       We have previously demonstrated that, at the motion to dis-
miss stage, the Plaintiff need only establish that the face of his com-
plaint meets the jurisdictional requirements of CAFA to invoke the
court’s jurisdiction. Fox v. Ritz-Carlton Hotel Co., LLC, 977 F.3d
1039, 1045 (11th Cir. 2020). After all, Plaintiffs have not yet had
occasion to file any jurisdictional evidence in the record aside from
the allegations contained in its complaint. At this point, the juris-
dictional burden of the party seeking a federal forum through
CAFA is to show that the case stated in the complaint meets federal
jurisdictional requirements. Roe v. Michelin N. Am., Inc., 613 F.3d
1058, 1061–62 (11th Cir. 2010). In so doing, courts may use their
judicial experience and common sense to determine if the case
meets the federal jurisdictional requirements from the pleadings
alone. Id.
       Thus, it is enough that the Plaintiffs here have plausibly al-
leged that an unnamed plaintiff in the class is a citizen of the United
States, while Defendant Avior is a Venezuelan citizen with its

3This motion was erroneously filed and docketed as a motion to dismiss the
appeal for lack of jurisdiction. Avior clarified at oral argument that the motion
was intended to be a response to the Plaintiffs’ renewed motion to amend its
second amended complaint instead.
USCA11 Case: 19-11330         Date Filed: 02/03/2022       Page: 12 of 22




12                       Opinion of the Court                    19-11330




principal place of business in Venezuela. See Lowery v. Ala. Power
Co., 483 F.3d 1184, 1193 n.24 (11th Cir. 2007) (“The new § 1332(d)
replaces [the] . . . ‘complete diversity’ requirement with a ‘minimal
diversity’ requirement under which, for purposes of establishing
jurisdiction, only one member of the plaintiff class—named or un-
named—must be diverse from any one defendant.”) (internal cita-
tions omitted). This is because we agree with the Plaintiffs that it
is sufficiently plausible that its “national class,” which it defines as
“all persons that Avior charged an Exit Fee, from five years prior to
the filing of the initial complaint through the earlier of: (i) the date,
if any, Avior changes its contract to expressly include Exit Fees; and
(ii) the date of class certification[,]” includes at least one U.S. citizen
who is diverse from the Defendant. It is also sufficiently plausible
that this class definition would satisfy the other requisites under
CAFA—that the amount in controversy exceeds $5,000,000 and
consists of at least 100 members. 28 U.S.C. § 1332(d)(5)–(6).
       It is for a later stage in the litigation for the district court to
make the factual determination on whether there is indeed juris-
diction in this case. See Cappuccitti v. DirecTV, Inc., 623 F.3d 1118,
1122 n.8 (11th Cir. 2010) (per curiam) (“[D]iscovery may uncover
certain facts . . . that would destroy the district court’s jurisdiction
over the case and require the district court to dismiss the case under
Federal Rule of Civil Procedure 12(b)(1).”). But all that is required
at this point is that the parties plausibly allege facts showing
USCA11 Case: 19-11330       Date Filed: 02/03/2022     Page: 13 of 22




19-11330               Opinion of the Court                        13




jurisdiction. We thus conclude that the Plaintiffs plausibly allege
facts that would establish diversity jurisdiction under the new alle-
gations that will be contained in Plaintiffs’ third amended com-
plaint.
       C. The Airline Deregulation Act Does Not Preempt Plain-
                tiffs’ Breach of Contract Claim
        “In 1978, Congress eliminated the regulation of air carrier
prices through the Airline Deregulation Act.” Bailey, 889 F.3d at
1267. “To ensure that the States would not undo federal deregula-
tion with regulation of their own, the ADA included a pre-emption
provision.” Morales v. Trans World Airlines, Inc., 504 U.S. 374, 378
(1992). The preemption provision of the ADA states that “a State,
political subdivision of a State, or political authority of at least 2
States may not enact or enforce a law, regulation, or other provi-
sion having the force and effect of law related to a price, route, or
service of an air carrier.” 49 U.S.C. § 41713(b)(1). “This language
expresses a broad preemptive intent that encompasses state en-
forcement actions ‘having a connection with or reference to airline
rates, routes, or services.’” Bailey, 889 F.3d at 1262 (quoting Mo-
rales, 504 U.S. at 384) (internal quotation marks omitted).
       Though broad, the ADA preemption provision is not with-
out limits. “The ADA does not . . . preempt a ‘state-law-based court
adjudication’ . . . concerning a contractual obligation ‘voluntarily’
undertaken by an air carrier.” Bailey, 889 F.3d at 1268 (internal
USCA11 Case: 19-11330       Date Filed: 02/03/2022     Page: 14 of 22




14                     Opinion of the Court                 19-11330




citations omitted). “Therefore, an air carrier may bring a state ac-
tion to enforce the terms of a contract, whether express or implied,
or the person with whom an air carrier has contracted may bring a
breach-of-contract action . . . so long as the action concerns volun-
tary commitments and not state-imposed obligations.” Id. (citing
Wolens, 513 U.S. at 232–33, 237).
       Plaintiffs concede, as they must, that their breach of contract
action due to Defendant charging fees for passage beyond those in-
cluded in the ticketed fares “related to” the price charged by De-
fendant. However, Plaintiffs argue that their “breach-of-contract
action—through which they only sought to ‘give effect to bargains
offered by [Defendant]’—fits squarely within the Wolens exception
to ADA preemption.” We agree.
       Plaintiffs pled a breach of contract claim that seeks to en-
force the voluntary agreement of the parties. Plaintiffs allege that
Defendant agreed to transport them from Miami to Venezuela for
the ticketed price, inclusive of all fees and taxes, and breached that
agreement by charging an additional $80 Exit Fee. Accordingly,
Plaintiffs’ claim seeks recovery solely for the alleged breach of De-
fendant’s own, self-imposed undertaking regarding the price
charged for transport. “[T]erms and conditions airlines offer and
passengers accept are privately ordered obligations and thus do not
amount to a State’s ‘enactment or enforcement of any law, rule,
regulation, standard, or other provision having the force and effect
USCA11 Case: 19-11330            Date Filed: 02/03/2022          Page: 15 of 22




19-11330                     Opinion of the Court                              15




of law’ within the meaning of § 1305(a)(1).” 4 Wolens, 513 U.S. at
228–29 (internal quotation marks omitted and alterations adopted).
Accordingly, “the ADA permits state-law-based court adjudication
of routine breach-of-contract claims” like this one. Id. at 232.
       We are not persuaded by Defendant’s argument that the
contract term upon which Plaintiffs stake their claim “was not a
voluntary undertaking by [Defendant]” because it “clearly related
to pricing.” First, Defendant’s argument misconstrues the scope of
self-imposed undertakings, the breach of which may be adjudicated
in state court as held in Wolens. That an undertaking relates to
price does not necessarily make it subject to preemption. “The
ADA contains no hint” that “Congress meant to channel into fed-
eral courts the business of resolving . . . the range of contract claims
relating to airline rates, routes, or services.” Wolens, 513 U.S. at
232. Indeed, the undertakings allegedly breached in Wolens also
related to price. Id. at 226 (“Plaintiffs’ claims relate to ‘rates,’ i.e.,
[Defendant’s] charges in the form of mileage credits for free tickets
and upgrades.”).



4 Congress reenacted Title  49 of the U.S. Code in 1994 and revised this to read:
“[A] State . . . may not enact or enforce a law, regulation, or other provision
having the force and effect of law related to a price, route, or service of an air
carrier.” 49 U.S.C. § 41713(b)(1). “Congress intended the revision to make no
substantive change.” Wolens, 513 U.S. at 223 n.1.
USCA11 Case: 19-11330          Date Filed: 02/03/2022       Page: 16 of 22




16                       Opinion of the Court                    19-11330




        Second, Plaintiffs have not invoked a state law or regulation
that seeks to alter the voluntary agreement of the parties embodied
in the alleged contract. This case stands in contrast to Bailey,
where we found the plaintiff’s claim preempted because plaintiff
“invoke[d] the balance billing provision [of Florida’s personal in-
jury protection statute] as ‘a means to guide and police’ [defend-
ant’s] rates.” Bailey, 889 F.3d at 1272 (quoting Wolens, 513 U.S. at
228). The issue here is not whether the charged fare should be
modified by state law or regulation, but whether that voluntarily
agreed-upon charged fare contemplated an Exit Fee in addition to
the ticket price, despite the lack of disclosure of such a fee and, at
least in some instances, express representation that the ticket price
included all taxes and fees. 5 As we noted in Bailey, “[i]f [the defend-
ant] had voluntarily agreed to the fee schedule rate, the ADA
would not preempt the enforcement of the fee schedule rate.” 889
F.3d at 1272 n.26 (citing Nw., Inc. v. Ginsberg, 572 U.S. 273, 285–
88 (2014)). That is precisely the case here, where Plaintiffs allege
that the contract reflects Defendant’s voluntary agreement to
transport Plaintiffs at the charged fare without additional fees.

5 Unlike Plaintiff Cavalieri, Plaintiff Isea did not include with the second
amended complaint, a receipt, or other documentary evidence, expressly in-
dicating that the ticketed fare included taxes and fees.
USCA11 Case: 19-11330       Date Filed: 02/03/2022    Page: 17 of 22




19-11330               Opinion of the Court                       17




       Defendant misapplies the Ninth Circuit’s decision affirming
summary judgment due to ADA preemption in Sanchez to argue
that Plaintiffs’ pleading must identify a separate contractual provi-
sion obligating Defendant to disclose the Exit Fee for there to be a
self-imposed undertaking that avoids preemption under Wolens.
The reasoning of Sanchez does not apply here because Plaintiffs’
breach of contract action merely seeks to give effect to the bargain
allegedly offered by Defendant and accepted by Plaintiffs, and not
to expand Defendant’s obligations beyond those expressed, and
voluntarily agreed to, in the contract.
       In Sanchez, the airline charged the plaintiff the contracted
rate for a flight to Mexico. As a Mexican citizen, the plaintiff
claimed the airline breached a contractual obligation to issue her a
refund of the portion of the fare attributable to a tourism tax im-
posed by the Mexican government on noncitizens that the airline
charged all passengers, regardless of citizenship. Sanchez, 590 F.3d
at 1028. The Sanchez court found that, if the airline “made a con-
tractual commitment to advise passengers about the Mexico tour-
ism tax, not to collect it from exempt passengers, and to refund that
portion of the price attributable to the tax,” then the contractual
commitment would be enforceable under Wolens. Id. at 1030. But
the court concluded that the airline made no such commitment—
therefore, the airline had “no contractual obligation” to advise pas-
sengers or to take any action with respect to the “tourism tax.” Id.
USCA11 Case: 19-11330        Date Filed: 02/03/2022      Page: 18 of 22




18                      Opinion of the Court                  19-11330




at 1031. Consequently, the court affirmed the district court’s dis-
missal of the plaintiff’s claims as preempted by the ADA. Id. But
unlike the instant case, the airline in Sanchez transported plaintiff
at the agreed-upon rate and did not breach a self-imposed obliga-
tion. Here, Plaintiffs allege that the Defendant committed to
transport them at the ticketed price yet breached that obligation by
charging an additional fee not included in the ticketed price or dis-
closed in the Contract of Carriage.
       The alleged obligation to provide transport at the ticketed
price free from additional charges is a self-imposed undertaking,
the alleged breach of which gives rise to a cause of action that
Wolens protects from preemption. Wolens, 513 U.S. at 232–33.
Accordingly, we reverse the district court’s holding that the ADA
preempts Plaintiffs’ breach of contract claim.
       D.     Plaintiffs Pled a Plausible Cause of Action for Breach
                             of Contract
       Defendant contends that if Plaintiffs’ claim is not preempted,
the dismissal order could still be affirmed for the alternative reason
that Plaintiffs failed to plead a term or terms of the contract that
were allegedly breached. The district court declined to rule on this
ground for dismissal, which appears to rely on the erroneous no-
tion that Plaintiffs’ claim fails absent citation to an express term ob-
ligating Defendant to disclose the Exit Fee. While we may affirm
dismissal on any ground supported by the record, Statton v. Fla.
USCA11 Case: 19-11330          Date Filed: 02/03/2022        Page: 19 of 22




19-11330                  Opinion of the Court                            19




Fed. Jud. Nominating Comm’n, 959 F.3d 1061, 1065 (11th Cir.
2020), the record here does not support dismissal for failure to state
a claim.
       Plaintiffs’ second amended complaint 6 plausibly alleges that
Defendant breached its contract with Plaintiffs by requiring pay-
ment of the Exit Fee in addition to the ticketed price. Plaintiffs al-
lege that “[w]hen a passenger makes a reservation for air transpor-
tation on [one of Defendant’s flights] by any of the means provided
for by [Defendant], the passenger and [Defendant] enter into a con-
tract of carriage for services relating to that flight.” The second
amended complaint attaches Defendant’s published “Contract of
Carriage for USA,” which permits reservations to be made directly
with Defendant or through travel agencies, other airline reserva-
tion systems, or the internet. It alleges that third-party ticketing
entities through which Defendant’s Contract of Carriage permits
reservations are agents acting on Defendant’s behalf for the pur-
pose of making reservations and collecting payment. It further al-
leges that the contract between Defendant and passengers consists
of Defendant’s Contract of Carriage for USA and the material
terms and conditions provided by Defendant and expressly in-
cluded within the passenger’s ticket at the time of purchase

6 Plaintiffs’ second amended complaint remains the active complaint in this
case until they file their third amended complaint with the district court on
remand.
USCA11 Case: 19-11330          Date Filed: 02/03/2022        Page: 20 of 22




20                        Opinion of the Court                    19-11330




(whether issued directly by Defendant or through an agent or other
airline). Finally, the second amended complaint alleges that the
contract provides that passengers pay a contractually-defined
amount for transportation by Defendant, as reflected on the reser-
vation ticket at the time of purchase, that Defendant failed to suffi-
ciently disclose the requirement to pay additional fees, and that De-
fendant breached the contract by requiring Plaintiffs to pay the Exit
Fee not disclosed in the contract. Plaintiffs’ plausible allegations, if
true, establish breach of a valid contract by Defendant. 7
        That is not to say that Defendant does not have potentially
viable defenses. For instance, Defendant notes that its Contract of
Carriage identifies certain web pages as being “of interest” and that
one of those web pages (“Fares and Other Charges for USA”) dis-
closes that there may be charges for taxes and duties in addition to
the fare. Defendant also references other web pages that it con-
tends undermines Plaintiffs’ allegations. Defendant argued below
in its motion to dismiss Plaintiffs’ second amended complaint that
“[t]he operative Contract incorporate[d] by reference the unambig-
uous terms contained on [Defendant’s] website” while Plaintiffs
countered that the description of web pages as being “of interest”



7 While a weaker case, this holds true even for those passengers who have yet
to produce documentation from the ticketing agent describing the charged
fare as including taxes and fees.
USCA11 Case: 19-11330          Date Filed: 02/03/2022   Page: 21 of 22




19-11330               Opinion of the Court                        21




did not provide direct and conspicuous notice that those web pages
were incorporated by reference into the contract.
        The district court did not address whether Defendant’s Con-
tract of Carriage incorporates those web pages by reference, or, if
it does, how that disclosure should be interpreted in view of repre-
sentations at ticketing that the charged fare includes all taxes and
fees. Moreover, while describing its website disclosures in its re-
sponsive brief, Defendant did not develop an incorporation by ref-
erence argument on appeal with any citation to the applicable law,
much less explain how those website disclosures should be inter-
preted in view of the alleged representation at ticketing that the
charged fare included taxes and fees. We decline to consider these
issues in the first instance, and those pivotal questions of contract
interpretation remain open for adjudication on remand. Palmyra
Park Hosp. Inc. v. Phoebe Putney Mem’l Hosp., 604 F.3d 1291,
1306 n.15 (11th Cir. 2010) (noting that we may exercise our discre-
tion to decline ruling on an alternative ground for affirmance when
appellate review would benefit from reasoned deliberation by the
district court).
                        III.     CONCLUSION
       For the reasons explained above, we REVERSE the decision
of the district court and REMAND this case for further proceedings
consistent with this opinion.
USCA11 Case: 19-11330   Date Filed: 02/03/2022   Page: 22 of 22




22                 Opinion of the Court              19-11330




      REVERSED AND REMANDED.